Citation Nr: 1639278	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-20 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a low back disability with neuropathy of the lower extremities, claimed as secondary to the service-connected diabetes mellitus, type 2 (diabetes).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Snyder, Counsel





INTRODUCTION

The Veteran served on active duty in the U. S. Marine Corps from May 1966 to May 1968 and had prior service in the Army Reserve and National Guard.  His awards and decorations include the Combat Action Ribbon.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 


REMAND

Based on the Veteran's contention that his low back disability is secondary to his service-connected diabetes, a medical opinion is needed.  The Board notes that the record includes opinions from a VA examiner and private medical professionals.  See, e.g., June 2011 VA examination record.  The private opinions are not supported by a rationale, however; thus, they are not sufficiently probative to substantiate the claim.  With respect to the VA examiner's opinion, it is unclear whether the opinion was limited to the existence of a relationship between the postsurgical central cord syndrome and the diabetes rather than the pre-surgical lumbar spine disability, diagnosed as degenerative joint disease, degenerative disc disease, and lumbar stenosis.  Thus, the Board finds another opinion is needed.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the claim.

2.  Then, afford the Veteran a VA examination by a physician with sufficient expertise to determine the etiology of all low back disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The examiner should identify all low back disorders that have been present during the period of the claim.  

With respect to each such disorder, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder originated during active service, is otherwise etiologically related to active service, was caused by the service-connected diabetes, or was permanently worsened by the service-connected diabetes.  

The rationale for the opinion(s) must be provided, with consideration of the November 2006 S.K., DO, opinion and June 2007 D.L., DO, opinion that link the Veteran's degenerative disc and joint disease to microvascular complications of diabetes.  

If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3.  Undertake any other indicated development.

4.  Then, readjudicate the issue on appeal, with consideration of the evidence associated with the record after the statement of the case.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U. S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



